Citation Nr: 0729898	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blindness, to include 
macular degenerative blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active service from January 1944 until April 
1946.  He is a World War II veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO).  The RO denied service connection for an eye 
condition, to include macular degenerative blindness.

On September 7, 2007, the Board granted the veteran's motion 
to advance the case on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

The veteran's blindness did not have its onset during active 
service and is not otherwise etiologically related to the 
veteran's active service.


CONCLUSION OF LAW

The veteran's blindness, to include macular degenerative 
blindness, was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2007)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38. 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2007); 
Quartuccio v. Principi, 17 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO. Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of pre-initial 
adjudication letter dated in February 2006.  The veteran was 
told of the requirements to establish a successful claim for 
service connection, advised of his and VA's respective 
duties, and asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  The 
timing and content of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  An additional VCAA notice letter was sent to the 
veteran from the RO in June 2006.  This letter provided the 
veteran with notice as to assignment of effective dates and 
disability ratings.

Although VCAA notice with regard to assignment of effective 
dates and disability ratings did not precede the initial 
adjudication, no prejudice can result to the veteran in this 
case.  Since the Board is denying the claims for entitlement 
to service connection, any questions as to these downstream 
elements are rendered moot.  

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA and non-VA 
health treatment providers.  However, the Board notes that in 
his Form 9 and at the hearing with the Decision Review 
Officer (DRO) on January 9, 2007, the veteran indicated that 
he was treated by a private medical provider in Austin, 
Texas.  In the February 2006 VCAA letter, the veteran was 
advised that VA would make reasonable efforts to get relevant 
records not held by a Federal agency; however, the veteran 
did not ask VA to obtain the records from the medical 
provider in Austin, Texas, and in fact indicated that he 
would get the records and have them forwarded to VA for 
review.  The DRO allowed the veteran 60 days from the date 
the veteran received a copy of his claims file from VA to 
obtain these records and submit them for consideration.  The 
RO did not attempt to obtain the veteran's private medical 
records, and it appears that the veteran has not submitted 
them for review.  The veteran was afforded an appropriate VA 
examination in August 2006.  See 38 C.F.R. § 3.159(c)(4).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Service Connection

The veteran contends that he suffers from blindness, to 
include macular degenerative blindness, as the result of 
exposure to brilliant flashes of lights created when welding, 
installing carbon arc lights, and maintaining the lights 
while serving during World War II.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2007).  To prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt means 
that an approximate balance of positive and negative evidence 
exists which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  The benefit of the doubt rule, however, does not 
apply to a new and material evidence analysis.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Considering the evidence of record in light of the above 
noted criteria, the Board finds that the criteria for service 
connection for blindness, to include macular degenerative 
blindness, is not met.

Of record are the veteran's service medical records, 
including his enlistment and discharge exams.  The veteran's 
enlistment exam indicates that the veteran had 20/20 
corrected vision in both eyes, and that his eyes were normal.  
His medical exam on June 28, 1944 indicated no 
irregularities, and a notation from April 4, 1945 indicates 
that the veteran passed his night vision test.  The discharge 
exam indicates that the veteran had vision of 18/20, 
corrected to 20/20 with glasses in the right eye, and 16/20, 
corrected to 20/20 with glasses in the left eye.  His 
binocular vision was noted as 18-20, and his exam was 
negative for disease or anatomical defects.  

In August 2006, the veteran was afforded a VA medical exam at 
which time he informed the VA examiner that his condition is 
a result of his work as an electrician during service where 
he used carbon rods that were changed by hand.  He was unsure 
of when he started having trouble with his eyes, but 
indicated that he had surgery previously, performed by a 
private physician.  He also indicated that a physician had 
told him many years ago that he had macular holes.  The VA 
examiner reviewed the claims file and after the examination, 
diagnosed the veteran as having macular holes in both eyes 
and "not macular degeneration exudative as stated by 
previous optometry exams."  The veteran is legally blind due 
to macular holes in both eyes.  Also diagnosed is 
pseudophakia of both eyes. 

The VA examiner opined that if the "veteran's blindness was 
due to macular degeneration, arc welding could have damaged 
the macular retinal pigment epithelium by causing 
photomaculopathy but that it is not the cause of this 
veteran's blindness.  The cause of this veteran's blindness 
is macular hole[s]."  He indicated that macular holes are 
"idiopathic although some are familial and occur with 
natural aging process of posterior vitreous detachment."  In 
conclusion, the VA examiner indicated that it is his opinion 
"that the cause of his blindness (macular holes) was less 
likely than not due to or related to his military service."

The Board notes that other VA medical records indicate that 
the veteran's blindness was caused by macular degeneration.  
In a homeless veteran outreach assessment on August 7, 2003, 
the veteran reported that he is legally blind due to macular 
degeneration.  He reported and/or was noted to have macular 
degeneration during VA medical treatment in February 2004, 
March 2005, April 2005, June 2005, and January 2006.  
However, these notations appear to be primarily based upon 
the veteran's own report, and not on comprehensive 
examinations.  

Significantly, in April 2005, the veteran had a consultation 
at a VA eye clinic for the specific purpose of obtaining a 
new illuminated hand-held magnifier, and it was noted at the 
outset that he had macular degeneration.  Following 
examination, the examiner noted a diagnosis of non-exudative 
age-related macular degeneration and status-post macular hole 
repair.

However, while the Board has considered the veteran's 
treatment records, the Board finds the August 2006 VA opinion 
to be the most probative evidence of record regarding the 
nature and etiology of the claimed blindness.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  The Board in looking at the findings of the August 
2006 VA examination notes that the examiner took a history 
from the veteran to include his reported in-service exposure 
to carbon rods.  In reaching a diagnosis, the examiner 
considered the veteran's current complaints, as well as the 
objective results from the examination and a review of the 
veteran's claims folder, to include the veteran's service 
medical records.  The examiner also specifically considered 
the findings of macular degeneration in the veteran's 
treatment records.  Nevertheless, the Board finds that the VA 
examiner made a diagnosis and reached the conclusion that the 
veteran's blindness was not due to macular degeneration and 
that the cause of his blindness, macular holes, was less 
likely than not due to or related to his military service, 
based on a complete and thorough review of the medical 
evidence of record and objective findings.

In essence, the Board finds this to be the most thorough and 
comprehensive eye examination in the record.  Consequently, 
the Board concludes that the evidence does not support a 
finding of service connection for blindness, to include 
macular degenerative blindness.  See 38 C.F.R. § 3.303.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for blindness, to include macular 
degenerative blindness, and that, therefore, the provisions 
of § 5107(b) are not applicable.


ORDER

Service connection for blindness, to include macular 
degenerative blindness, is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


